Case
 Case1:18-cv-04615-ENV-LB
      1:18-cv-04615-ENV-LB Document
                            Document20-1
                                     18 Filed
                                         Filed02/13/19
                                               02/18/19 Page
                                                         Page11ofof33PageID
                                                                      PageID#:#:79
                                                                                 85
Case
 Case1:18-cv-04615-ENV-LB
      1:18-cv-04615-ENV-LB Document
                            Document20-1
                                     18 Filed
                                         Filed02/13/19
                                               02/18/19 Page
                                                         Page22ofof33PageID
                                                                      PageID#:#:80
                                                                                 86
Case
 Case1:18-cv-04615-ENV-LB
      1:18-cv-04615-ENV-LB Document
                            Document20-1
                                     18 Filed
                                         Filed02/13/19
                                               02/18/19 Page
                                                         Page33ofof33PageID
                                                                      PageID#:#:81
                                                                                 87
